The Disciplinary Review Board having filed with the Court its decision in DRB 07-089, concluding that GARY D. BARTON of RIDGEFIELD, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(failure to keep clients reasonably informed about the status of a matter), and RPC 1.7(b)(conflict of interest);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his fitness to practice law;
And good cause appearing; It is ORDERED that GARY D. BARTON is hereby reprimanded; and it is further
ORDERED that within sixty days of the filing date of this Order, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further.
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.